t c memo united_states tax_court larry brown petitioner v commissioner of internal revenue respondent docket no filed date r moved for partial summary_judgment on an issue informally raised by p during an irs appeals_office conference as to whether the period of limitations for assessment had expired as a result of r's alleged failure to honor an election by p's partnership for treatment under the unified_audit provisions of sec_6221 through i r c r also moved to impose sanctions under rule c tax_court rules_of_practice and procedure including dismissal for p's ongoing noncompliance with a discovery order of the court p filed oppositions to both of r's motions held r's motion for partial summary_judgment granted rule b tax_court rules_of_practice and procedure held further r's motion to impose sanctions granted this case will be dismissed and decision will be entered against p for deficiencies and accuracy- related penalties under sec_6662 i r c in the amounts determined by r for the taxable years and rule c tax_court rules_of_practice and procedure larry brown pro_se william j gregg for respondent memorandum opinion nims judge this matter is before the court on respondent's motion for partial summary_judgment under rule and respondent's motion to impose sanctions under rule c including dismissal of this case unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies and accuracy-related_penalties with respect to the federal_income_tax of larry brown petitioner and elizabeth r brown elizabeth for the taxable years and year deficiency dollar_figure big_number penalties sec_6662 dollar_figure big_number by order dated date the court granted respondent's motion to dismiss for lack of jurisdiction as to elizabeth r brown and to change caption on the ground that the petition as to her was invalid because it was filed during the automatic bankruptcy stay of u s c sec_362 see 76_tc_754 the issues for decision are as follows whether a valid notice_of_deficiency was issued prior to the expiration of the applicable_period of limitations for assessment and whether sanctions under sec_104 should be imposed against petitioner for his failure to comply with a discovery order of this court petitioner resided in upper marlboro maryland at the time he filed his petition background the background facts related below are taken from the record and the unobjected to written representations of the respective parties except where noted petitioner and elizabeth filed joint form sec_1040 u s individual_income_tax_return for the taxable years and on date and date respectively petitioner was the sole general_partner of brown's capital properties ii limited_partnership partnership during the years in dispute a review of the schedules k-1 attached to the form_1065 filed by the partnership for taxable_year reveals that the following natural persons were partners of the partnership during that year larry and elizabeth brown husband and wife barbara s jackson rufus and annette johnson husband and wife irma green martha j and eddie e huggins husband and wife benjamin and lauretta grant husband and wife and jerome and vernell richardson husband and wife a review of the schedules k-1 attached to the form_1065 filed by the partnership for taxable_year reveals that the following natural persons were partners of the partnership during that year larry brown barbara s jackson rufus johnson irma green martha j and eddie e huggins husband and wife benjamin grant jerome richardson and patricia o shellmen the tax_matters_partner answered yes in response to the question in schedule b other information line of the form_1065 does this partnership have any foreign partners however all of the partners of the partnership in checked domestic in response to the question is this partner a domestic or a foreign_partner on line d of their respective schedules k-1 on the form_1065 filed by the partnership the tax_matters_partner answered no in response to the question in schedule b other information line does this partnership have any foreign partners we conclude that the partnership had no foreign partners for either year the only partnership items reported on the forms filed in and were losses of the partnership in the amounts of dollar_figure and dollar_figure respectively respondent issued a notice_of_deficiency to petitioner and elizabeth on date for their and taxable years the principal adjustments to income as determined by respondent in the notice_of_deficiency represent adjustments to petitioner's allocable share of income from the partnership in and in the amounts of dollar_figure and dollar_figure respectively and the inclusion in income of certain guaranteed payments in and of dollar_figure and dollar_figure respectively all of which stemmed from respondent's disallowance of losses attributable to the partnership for those years during a related partnership examination other adjustments to income were computational in nature in addition respondent determined that petitioner and elizabeth were liable for accuracy-related_penalties for and pursuant to sec_6662 petitioner filed his petition on date on date the court issued a notice setting case for trial in washington d c on date attached thereto was a standing pre-trial order the notice states your failure to cooperate may result in dismissal of the case and entry of decision against you the pre-trial order similarly states that if any unexcused failure to comply with this order adversely affects the timing or conduct of the trial the court may impose appropriate sanctions including dismissal to prevent prejudice to the other party or imposition on the court on date respondent sent a letter to petitioner inviting him to a conference on date at respondent's office respondent also informally requested that petitioner produce certain documents pursuant to rule a and to stipulate to the fullest extent possible to all matters relevant to the pending case pursuant to rule a petitioner however failed to attend the conference scheduled for date failed to furnish respondent with the requested documents and failed to contact respondent for the purpose of scheduling another meeting on date after attempts to attain the objectives of formal discovery through informal requests proved fruitless respondent served upon petitioner an 11-paragraph interrogatory request a 10-paragraph document request and a paragraph request for admissions pursuant to rule sec_71 sec_72 and sec_90 respectively these discovery requests sought various documents and information pertaining to the issues at dispute in this case on date respondent mailed a letter to petitioner inquiring about the status of respondent's formal discovery requests respondent stated therein that if we do not receive timely replies to the interrogatories and request for production of documents then our office will request the court to impose the appropriate sanctions for your failure to respond despite this admonition respondent received no reply from petitioner on date petitioner filed a timely though generally uninformative response to respondent's request for admissions petitioner admitted that he was the general_partner of the partnership and that the partnership had filed forms u s partnership return of income for the taxable years and but responded no to all other paragraphs of respondent's request for admissions in particular these laconic responses of no included petitioner's responses to paragraphs and which stated that for and the partnership did not file the statement required by sec_301_6231_a_1_-1t b to elect treatment under the provisions of subtitle f chapter subchapter_c of the internal_revenue_code on date respondent's counsel contacted petitioner by telephone regarding the status of respondent's outstanding formal discovery requests petitioner alleged that he was in the process of responding but did not specify when he would supply the requested documents shortly thereafter pursuant to rule sec_72 and sec_104 respondent moved for an order compelling petitioner to produce the documents sought and to answer respondent's interrogatories or for an order imposing sanctions on date the court granted both of respondent's motions to compel we ordered petitioner to answer each interrogatory and to produce the requested documents on or before date or to file with the court a reply to the order stating adequate reasons for failure to comply with respondent's requests in whole or in part on date petitioner filed a response to order compelling responses to respondent's interrogatories and motion to compel production of documents in which he sought modification of the court's date order petitioner claimed therein that he had no notice of a claim or assessment from the irs to date for brown's capital properties ii limited_partnership and that all books_and_records of the partnership were in the custody of the partnership's trustee in bankruptcy on date at calendar call an attorney thomas j mattingly was specially recognized to represent petitioner pending mattingly's application_for admission to the tax_court bar and his filing of an entry of appearance in this case at that time petitioner filed a motion for continuance on account of surgery mattingly was scheduled to undergo later that week the court orally stated that it would grant petitioner's motion over respondent's objection in so doing however the court warned petitioner that i'm going to give petitioner a break but it will be the last one so get your records together you won't get another chance to come in and ask for a continuance the case was subsequently calendared for trial at the session scheduled to commence on date in washington d c to date mattingly has neither entered an appearance in this case nor applied for admission to the tax_court bar on date respondent's counsel mailed a letter to petitioner to ascertain the status of petitioner's trial preparation for this case no reply to this letter was received by respondent on date respondent's counsel attempted to contact petitioner by telephone to inquire about respondent's still outstanding formal discovery requests respondent's counsel left a message on the telephone answering machine at the telephone number listed on the petition on date respondent's counsel spoke to petitioner by telephone during which conversation petitioner indicated that he would send a letter to respondent's counsel and the court concerning this case no such letter was received by either respondent or the court on date respondent's counsel called petitioner yet again to inquire about respondent's unanswered formal discovery requests respondent's counsel left a message on the answering machine at the telephone number listed on the petition on date respondent filed a motion to impose sanctions under rule c motion for sanctions for petitioner's failure to comply with this court's discovery order of date respondent requested that the following sanctions be imposed by the court that this action be dismissed that the issues to which respondent's discovery requests pertain be taken as established as set forth in the notice_of_deficiency that all answers covered by respondent's request which petitioner should have made available in response to respondent's interrogatories be excluded from evidence in this case that all documents covered by respondent's request which petitioner should have made available in response to respondent's request be excluded from evidence and that the court grant such other relief as it may deem proper respondent also filed a motion for partial summary_judgment summary_judgment motion with accompanying memorandum of law and declaration in support thereof pursuant to rule b on date on the issue informally raised by petitioner during an irs appeals_office conference but not raised by petitioner in this proceeding whether the 3-year period of limitations for assessment has expired because the partnership allegedly elected treatment under the unified_audit provisions of subtitle f chapter subchapter_c sec_6221 through for taxable years and and respondent did not honor such election by order dated date the court ordered that petitioner respond on or before date to respondent's motion for sanctions and summary_judgment motion the court further ordered that action on the aforementioned motions would be held in abeyance until after that date on date petitioner filed his opposition to motion for sanctions in which he stated that petitioner shall respond in full to respondent's interrogatories and request for production in the next three days and sought to justify his dilatoriness by referring to the illness of his wife as noted above respondent's interrogatories and document request had been served almost months earlier--on date and we granted respondent's motion to compel responses to respondent's interrogatories and motion to compel production of documents over months earlier--on date petitioner also filed his opposition to motion for partial summary_judgment on date on the ground that the partnership did not fall within the small_partnership_exception to the unified_audit provisions of sec_6221 through and since respondent failed to issue a notice of final_partnership_administrative_adjustment fpaa pursuant to sec_6223 the 3-year period of limitations for assessment set forth in section a has expired by order dated date this case was struck from the date calendar and reassigned to judge arthur l nims iii discussion as the issue concerns the court's jurisdiction over this case we first consider respondent's summary_judgment motion pursuant to rule b with respect to whether the 3-year period of limitations for assessment has expired because the partnership allegedly elected treatment under the unified_audit provisions of sec_6221 through for the taxable years and and respondent did not honor such election respondent states in the summary_judgment motion that this issue was raised informally by petitioner during the local appeals_office consideration of this case summary_judgment or partial summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any of the material facts and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 we are satisfied that no genuine issue exists as to any of the material facts summary adjudication is therefore appropriate in this case sec_6231 provides as follows b exception for small partnerships -- i in general --the term partnership shall not include any partnership if-- i such partnership has or fewer partners each of whom is a natural_person other than a nonresident_alien or an estate and ii each partner's share of each partnership_item is the same as his share of every other item for purposes of the preceding sentence a husband and wife and their estates shall be treated a sec_1 partner ii election to have subchapter apply --a partnership within the meaning of subparagraph a may for any taxable_year elect to have clause i not apply such election shall apply for such taxable_year and all subsequent taxable years unless revoked with the consent of the secretary sec_301_6231_a_1_-1t b temporary proced admin regs fed reg date provides as follows method of election a partnership shall make the election described in sec_6231 by attaching a statement to the partnership return for the first taxable_year for which the election is to be effective the statement shall be identified as an election under sec_6231 shall be signed by all persons who were partners of that partnership at any time during the partnership taxable_year to which the return relates and shall be filed at the time and place prescribed for filing the partnership return as previously noted in his response to respondent's request for admissions petitioner replied no to paragraphs and which stated that for and the partnership did not file the statement required by sec_301_6231_a_1_-1t b to elect treatment under the provisions of subtitle f chapter subchapter_c sec_6221 et al of the internal_revenue_code however it is apparent from the record that the election contemplated by the above regulation was not filed for or and petitioner does not contend otherwise in his opposition to motion for partial summary_judgment opposition rather petitioner argues in his opposition that the partnership had no need to make a special separately-signed unanimous election to apply the consolidated audit and notice provisions for and because for various reasons the partnership did not fall within the small_partnership_exception of sec_6231 during those years in response to petitioner's argument upon our examination of the record including the forms for and and schedules k-1 attached thereto we are convinced that the partnership was indeed a small_partnership within the meaning of sec_6231 in those years in and the partnership consisted of or fewer partners based on the counting rule_of sec_6231 which provides that a husband and wife and their estates shall be treated a sec_1 partner for purposes of that section moreover we have found that each of the partners was a natural_person and none was a nonresident_alien during the relevant years sec_6231 in addition the same share requirement of sec_6231 was met inasmuch as the partnership reported only one partnership_item partnership loss on its returns for and see 91_tc_242 91_tc_258 schwartz v commissioner tcmemo_1996_ sec_301_6231_a_1_-1t a temporary proced admin regs fed reg date since the partnership was a small_partnership within the meaning of sec_6231 and an election comporting with the prescriptions of sec_301_6231_a_1_-1t b temporary proced admin regs was not made respondent was not required to issue an fpaa accordingly we conclude that a valid notice_of_deficiency was issued within years of the time of filing of petitioner's form sec_1040 for and sec_6501 an order will therefore be issued granting respondent's summary_judgment motion we next address respondent's motion to impose rule c sanctions including dismissal against petitioner for his failure to comply with the court's date discovery order rule c provides as follows c sanctions if a party or an officer director or managing agent of a party or a person designated in accordance with rule b c or c fails to obey an order made by the court with respect to the provisions of rule or then the court may make such orders as to the failure as are just and among others the following an order that the matter regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the case in accordance with the claim of the party obtaining the order an order refusing to allow the disobedient party to support or oppose designated claims or defenses or prohibiting such party from introducing designated matters in evidence an order striking out pleadings or parts thereof or staying further proceedings until the order is obeyed or dismissing the case or any part thereof or rendering a judgment by default against the disobedient party in lieu of the foregoing orders or in addition thereto the court may treat as a contempt of the court the failure to obey any such order and the court may also require the party failing to obey the order to pay the reasonable expenses including counsel's fees caused by the failure our rule c is based upon rule b of the federal rules of civil procedure frcp 82_tc_592 note to rule c 60_tc_1124 rule c and frcp b prescribe various sanctions for a party's failure to comply with a court's discovery orders in interpreting and applying this court's discovery rules we normally look for guidance to court decisions interpreting their counterparts in the frcp see 82_tc_105 76_tc_493 73_tc_469 under frcp b once it has been shown that a party has not complied with a court's discovery order sanctions are appropriate 357_us_197 however inasmuch as dismissal is one of the most severe sanctions available under frcp b it is reserved for the most egregious cases where a party's conduct clearly warrants it see eg 621_f2d_763 5th cir 602_f2d_94 5th cir see also dusha v commissioner supra pincite in societe internationale v rogers supra the supreme court construed frcp b because of due process concerns the supreme court held that dismissal was improper where the party's failure to comply was due to inability and not to willfulness bad faith or any fault of the party id pincite however if willfulness bad faith or other fault is present dismissal may be appropriate even though there has been a partial response to a court's discovery order see 427_us_639 see also dusha v commissioner supra pincite if the standard of societe internationale is met token minimal compliance will not bar the sanction of dismissal the united_states court_of_appeals for the fourth circuit to which the dismissal of this case would be appealable barring agreement to the contrary has formulated prerequisites for dismissal of a case under rule c according to the court_of_appeals for the fourth circuit a court must consider a list of four factors whether the noncomplying party acted in bad faith the amount of prejudice the noncompliance caused the adversary the need for deterring the particular type of noncompliance and the efficacy of less drastic sanctions 916_f2d_171 4th cir vacating tcmemo_1989_476 872_f2d_88 4th cir first we are convinced that petitioner has acted willfully and in bad faith by his noncompliance and misrepresentations to the court cf hillig v commissioner supra pincite our rules_of_practice and procedure and our orders mean exactly what they say and we intend that they be heeded rosenfeld v commissioner supra pincite 75_tc_400 61_tc_691 although given ample opportunity to comply with our rules and an order of this court petitioner has not done so and we descry no valid reason in the record to explain his noncompliance he has essentially ignored and defied our order of date and by such action has shown unremitting disrespect for our rules and an order of this court what we are confronted with here is not an isolated instance of noncompliance but a pattern of deliberate dilatory behavior see mutual fed sav loan association v richards associates supra pincite in that connection we note that from the start petitioner failed to cooperate with respondent's informal_discovery the bedrock of practice before this court branerton v commissioner supra pincite petitioner then failed in violation of rule sec_71 and sec_72 to respond to the formal discovery requests served by respondent finally petitioner disregarded the terms of the court's date order petitioner's pattern of noncompliance follows on the heels of our unequivocal warnings that the court might impose sanctions including dismissal if petitioner failed to cooperate second we conclude that respondent has suffered substantial prejudice as a result of petitioner's misconduct insofar as the information and documents requested were indispensable to the substantive issue regarding partnership losses at dispute in this case see mutual fed sav loan association v richards associates supra pincite petitioner's failure to comply with this court's order doubtless significantly impeded respondent's preparations for a proper trial third we think that the sanction of dismissal is warranted not merely to prevent prejudice to respondent but also to deter those who might be tempted in the future to engage in similar conduct see national hockey league v metropolitan hockey club inc u s pincite petitioner's actions if left unchecked would undermine the court's ability to control the litigation before it finally we have considered whether under these circumstances alternative sanctions of a nature less severe than dismissal are appropriate we do not believe that they are petitioner's intractability makes it unlikely that imposing any lesser sanction would alter his behavior see 99_tc_533 rule b moreover any lesser sanction would require the court to set this matter once again for trial and would in effect grant petitioner a continuance which at the calendar call on date we expressly stated we would not permit such a result would reward petitioner for his recalcitrance and obduracy furthermore respondent's position on the substantive issue in this case is that disallowed partnership losses necessitate corresponding adjustments to petitioner's income if we were to deem that matter established as set forth in the notice_of_deficiency for purposes of this case as contemplated by rule c then respondent would prevail similarly if we were to issue an order refusing to allow petitioner to oppose respondent's claims on that point or prohibiting petitioner from introducing evidence requested by respondent as contemplated by rule c then respondent would also prevail see geodesco v commissioner tcmemo_1990_637 finally we do not believe that economic sanctions prescribed by rule c are sufficient inasmuch as the stark prospect of dismissal and entry of decision against petitioner has not heretofore deterred petitioner's pertinacious conduct we note that unlike hillig v commissioner supra pincite dismissal of this case would not unjustly penalize a blameless client for the culpable behavior of his attorney moreover while the record therein was redolent of sloppiness and a lack of communication and did not support a conclusion that the delay was deliberate the facts of the instant matter are irrefragably to the contrary id in his response to our order granting respondent's motions to compel petitioner asserts that he could not comply with respondent's discovery requests because all books_and_records of the partnership were held by its trustee in bankruptcy petitioner's bankruptcy petition under chapter of the united_states bankruptcy code was dismissed with prejudice by the bankruptcy court on date approximately months before notice of trial date and approximately one year before the trial date date but petitioner has made no showing of any attempt on his part to retrieve the partnership records so his lack of records if such is indeed the case is of his own doing and cannot serve as an excuse to justify the predicament in which he now claims to find himself in light of the foregoing we shall grant respondent's motion to impose sanctions under rule c we conclude that dismissal of this case for failure to heed a specific discovery order of this court although a harsh sanction is nonetheless appropriate under rule c and we so hold see eg 741_f2d_198 8th cir affg per curiam an order of dismissal and decision of this court 712_f2d_195 5th cir affg tcmemo_1983_12 a decision will be entered which provides that there are due from petitioner deficiencies in income_tax and accuracy-related_penalties under sec_6662 in the amounts determined by respondent for the taxable years and to reflect the foregoing an appropriate order and order of dismissal and decision will be entered
